NO. 07-05-0430-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

JULY 10, 2006
______________________________

LORENZO KEITH LASALLE, 

									Appellant

v.

THE STATE OF TEXAS, 

									Appellee
_________________________________

FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

NO. 35,213-A; HON. HAL MINER, PRESIDING
_______________________________

Memorandum Opinion
_______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.
	Lorenzo Keith LaSalle (appellant) appeals from an order denying him post-conviction DNA testing.  Via a single issue, he contends that the trial court abused its
discretion so ordering.  We overrule the issue and affirm the order.
	Appellant's request for testing and affidavit attached thereto were deficient in several
respects.  First, while numerous items were seized by the police and remain in the custody
of the State, appellant did and has not identified the evidence he wants tested.  That
omission proved fatal in Dinkins v. State, 84 S.W.3d 639, 642 (Tex. Crim. App. 2002). 
Appellant has given us no reason to deviate from the holding in Dinkins.
	Second, one requesting DNA testing must also establish by a preponderance of the
evidence that there is a reasonable probability that he would not have been prosecuted or
convicted if exculpatory results had been obtained through DNA testing.  Id. at 642-43. 
Appellant's "evidence" purporting to satisfy this burden consisted of his opinion that "I
believe that if the court will order DNA testing on the original specimens taken from both
the alleged victim to this offense and the specimen taken from me, (or any other evidence
in the State's possession subject to DNA testing), that a DNA test will prove my innocence." 
This conclusory utterance or his "belief" falls short of being evidence sufficient to create a
reasonable probability that he would have neither been prosecuted or convicted had DNA
testing been favorable.  Nor does his "belief" tend to negate the plethora of the inculpatory
evidence presented against him at trial.  This evidence consisted of, among other things,
1) his own statement that he entered the victim's abode and struck her at the time in
question, 2) the discovery of his shoe prints outside the victim's house, and 3) the
discovery, in appellant's house, of clothing matching that of the person who assaulted the
victim.
	Third, DNA testing was conducted by the Federal Bureau of Investigation on various
specimens obtained from the victim and appellant, contrary to appellant's representation. 
The testing proved inconclusive.  Why that result would not be obtained if additional testing
was undertaken goes unexplained by appellant.      
	The foregoing circumstances preclude us from holding that the trial court erred in
ordering that appellant's request for DNA testing be denied.  Consequently, we affirm that
order.  

							Per Curiam

Do not publish.